271 F.2d 493
106 U.S.App.D.C. 227
John E. JONES, Appellant,v.UNITED STATES of America, Appellee.
No. 14559.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 9, 1959.Decided Oct. 2, 1959.

Mr. John G. Saul, Washington, D.C., for appellant.
Mr. Frank Q. Nebeker, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.  Mr. Nathan J. Paulson, Asst. U.S. Atty., also entered an appearance for appellee.
Before WILBUR K. MILLER, WASHINGTON and BURGER, Circuit judges.
PER CURIAM.


1
Appellant was convicted in November, 1955, after trial for armed robbery under a two count indictment.  He was represented at trial by retained counsel.  In November, 1957, two years after his conviction, appellant filed a pro se motion which the District Judge treated as a motion to vacate sentence under 62 Stat. 967 (1948), as amended, 28 U.S.C. 2255 (1952).  After hearing testimony and arguments, including the testimony of the trial counsel, the District Judge held that appellant had failed to support the claim of ineffective assistance of trial counsel and described trial counsel as 'diligent, always working to the extent of his ability in the interest of his clients, and, by virtue of his long experience, a competent trial lawyer.'  Appellant was represented by court-appointed counsel in the post-conviction proceedings in the District Court, and by retained counsel on his appeal in this court.


2
Our review of the case on the merits satisfies us that there is no basis in law or fact for this appeal, and that it should be dismissed as frivolous under 62 Stat. 954 (1948), as amended, 28 U.S.C. 1915(d) (1952).


3
Appeal dismissed as frivolous.


4
WASHINGTON, Circuit Judge, would affirm rather than dismiss.